                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHER}IAN DTYISION

HUAWEI TECHNOLOGIES CO., LTD.                    $
and FUTUREWEI TECHNOLOGIES,                      $
INC.,                                            $
                                                 $   Civil Action No. 4:17-CV-893
                                                 $   Judge Mazzant
                                                 $
YIREN RONNIE HUANG, and CNEX                     $
LABS, INC.                                       s

                                     VERDICT FORM

We, the Jury, find as follows:




                 FUTUREWEI'S CLAIM FOR BREACH OF CONTRACT




                         QUESTION l-NoN-DrscLosuRE PRovlsroN

       Has Futurewei proved by a preponderance   ofthe evidence that Mr. Huang failed to comply

with the Employment Agreement's Non-Disclosure of Confrdential lnfonnation Provision?



                                       Yes           )L*o

If you answer "Yes" to Question l, proceed to Question 2. If you answer'No" to Question l,
proceed to Question 4.
                                          QUESTION2

         Has Futurewei proved by a preponderance of the evidence that it was harmed by Mr.

Huang's failure to comply with Employment Agreement's Non-Disclosure               of     Confidential

Information Provision?


                                           Yes             No




If you   answer "Yes" to Question 2, proceed to Question   3. If   you answer   'No" to   Question 2,
proceed to Question 4.




                                          QUESTION 3

         What sum of money, if any, if paid now in cash, would fairly and reasonably compensate

Futurewei for its damage,   if   any, that resulted from Mr. Huang's failure to comply with the

Employment Agreement's Non-Disclosure of Confidential Information Provision?




                $




Proceed to Question 4.




                                                 2
                 QUESTION 4-PATENT AppLrcATroN DrsclosuRE pRovIsIoN


         Has Futurewei proved by a preponderance   ofthe evidence that Mr. Huang failed to comply

with the Employment Agreement's Patent Application Disclosure Provision?




                                    f,t".                  No




If you   answer "Yes" to Question 4, proceed to Question   5. Ifyou answer "No" to Question    4,
proceed to Question 7.




                                        QUESTION 5

         Has Futurewei proved by a preponderance of the evidence that     it   was harmed by Mr.

Huang's failure to comply with the Employment Agreement's Patent AFplication Disclosure

Provision?


                                         Yes
                                                      K*"

If you answer "Yes" to Question 5, proceed to Question 6. If you answer 'No" to Question       5,
proceed to Question 7.




                                               3
                                            QT.TESTION 6

         What sum of money, if any, if paid now in cas[ would fairly and reasonably compensate

Futurewei for its damage,     if   any, that resulted from Mr. Huang's failure to comply with the

Employment Ageement's Patent Application Disclosure Provision?




                $




Proceed to Question 7.




                           QUESTION 7-NoN-SoLtcrrATroN PRovtsroN

         Has Futurewei proved by a preponderance ofthe evidence that Mr. Huang failed to comply

with the Employment Agreement's Non-Solicitation Provision?




                                            Yes
                                                       f,*"

If you   answer "Yes" to Question 7, proceed to Question    8. If you answer 'No" to Question 7,
proceed to Question I 1.




                                                   4
                                            QUESTION        8



       Has Futurewei proved by a preponderance of the evidence that           it   was harmed by Mr.

Huang's failure to comply with the Employment Agreement's Non-Solicitation Provision?




                                            Yes                 No




Ifyou answer "Yes" Question      8, proceed to Question   9. Ifyou answer "No" to Question   8, proceed
toQuestionll.



                                            QUESTION 9


       What sum of money, if any, if paid now in cash, would fairly and reasonably compensate

Futurewei for its damage,   if   any, that resulted from Mr. Huang's failure to comply with the

Employment Agreement's Non-Solicitation Provision?




              S




Proceed to Question 10.




                                                   5
STATUTE OF LIMITATIONS ON FUTTJREWEI'S BREACH OF CONTRACT CLAIM

                                          QUESTION IO

       Do you find by a preponderance ofthe evidence that Futurewei discovered, or should have

discovered, Mr. Huang's breach of the Employment Agreement,             if   any, before December 28,

2013? Answer YES or NO.




                                           Yes                No



Proceed to Question I I




FUTUREWEI'S CLAIM FOR INTERFERENCE WITH CONTRACTUAL RELATIONS

                                          QUESTION       11

       Has Futurewei proved by a preponderance       oftie   evidence that CNEX's conduct prevented

performance   of the Employment        Agreement between Futurewei and           Mr. Huang or   made

performance more expensive or difficult?




                                           Yes          X*"

If you answer "Yes" to Question 1 l,   proceed to Question 12.     If you answer'No" to Question   1   1,
proceed to Question 17.




                                                 6
                                        QUESTION 12

         Has Futurewei proved by a preponderance of the evidence that CNEX intended to disrupt

the performance of the Employment Agreement between Futurewei and Mr. Huang or knew that

disruption of perfonnance was certain or substantially certain to occur?




                                          Yes             No




If youanswer "Yes" to Question 12, proceed to Question 13.     If you answer'No" to Question        12,
proceed to Question 17.




                                        QUESTION T3

         Has Futurewei proved by a preponderance of the evidence that CNEX'S conduct was a

substantial factor in causing harm to Futurewei?




                                          Yes             No




Ifyou answer "Yes" to Question 13, proceed to Question 14.     If you   answer   "No" to Question   13,
proceed to Question 17.




                                                   7
                                           QUESTION 14


       What sum of money, ifany, if paid now in cash, would fairly and reasonably compensate

Futurewei for its damage,   if   any, that resulted from CNEX's interference with the Employment

Agreement between Mr. Huang and Futurewei?




              $



Proceed to Question 15




                                           QUESTION 15



       Has Futurewei proved by clear and convincing evidence that the hamr to Futurewei resulted

from actual malice on the part of CNEX?


                                            Yes            No




Proceed to Question 16.
  STATUTE OF LIMITATIONS FOR FUTUREWEI'S CLAIM FOR INTERTERENCE
                   WITH CONTRACTUAL RELATIONS

                                           QUESTION 16

        Do you find by   a preponderance   ofthe evidence that Futurewei discovered, or should have

discovered, the underlying acts ofthe interference before December 28, 2015?




                                            Yes             No




Proceed to Question 17.




       PLAINTIFFS' CLAIM FOR MISAPPROPRIATION OF TRADE SECRETS

                                           QUESTION 17
        Have Plaintiffs proved by a preponderance ofthe evidence the existence of one or more

trade secrets?


                                            Yes
                                                        J6    o




If you answer "Yes" to Question 17, proceed to Question 18.       If you answer'No" to Question 17,
proceed to Question 25.




                                                  9
                                        QUESTION      18




         Have Plaintiffs proved by a preponderance of the evidence that they owned those trade

secrets?



                                          Yes              No




If youanswer "Yes" to Question 18, proceed to Question 19.      If you   answer   "No" to Question   18,
proceed to Question 25.




                                        QUESTION      19



         Have Plaintiffs proved by a preponderance of the evidence that either CNEX, Mr. Huang,

or both misappropriated those trade secrets?


                              YES                    NO

         Mr. Huang
         CNEX


If you answer "Yes" as to either Mr. Huang or CNEX, orboth, in Question 19, proceed to Question
20. If you answer'No" to both Mr. Huang and CNEX in Question 19, proceed to Question 25.




                                                10
                                        QUESTION 20


       Have Plaintiffs proved by a preponderance of the evidence that either CNEX, Mr. Huang,

or both CNEX and Mr. Huang's misappropriation of those trade secrets caused CNEX, Mr. Huang,

or both CNEX and Mr. Huang to be unjustly enriched?


                              YES                        NO

       Mr. Huang
       CNEX


If you answer "Yes" as to either Mr. Huang or CNEX, or both, in Question 20, proceed to Question
2 1 . If you answer 'No" to both Mr. Huang and CNEX in Question 20, proceed to Question 25.




                                        QUESTTON          2l

       What is the amount of ill-gotten gains,      if   any, received by Mr. Huang and./or CNEX

proximately caused by their misappropriation ofone or more of Plaintiffs' trade secrets?




       As to Mr, Huang

       Disgorgement:      S




       As to CNEX

       Disgorgemen t:S




Proceed to Question 22.



                                               11
                                          QUESTION 22


       Have Plaintiffs Foved by clear and convincing evidence that CNEX and/or Mr. Huang's

misappropriation was willful and malicious?


                              YES                     NO

       Mr. Huang
       CNEX


Proceed to Question 23.



                                          QUESTION 23


       Have Plaintiffs proved by a preponderance of the evidence that CNEX and Mr. Huang

conspired together to misappropriate one or more of Plaintiffs' trade secrets?


                                           Yes             No


Proceed to Question 24.


STATUTE OF LIMITATIONS FOR PLAINTIFFS' CLAIM FOR MISAPPROPRIATION
                        OF TRADE SECR-ETS

                                          QUESTION 24

       Do you frnd by   a preponderance   ofthe evidence that Huawei and/or Futurewei discovered,

or should have discovered, any misappropriation by Mr. Huang and/or CNEX before December

28,20142 Answer YES or NO.

                                           Yes             No

Proceed to Question 25.




                                                 72
                   PLAINTIFFS' CLAIM FOR VIOLATION OF RICO


                                        QUESTION 25


       Have Plaintiffs proved by a preponderance ofthe evidence the existence ofan enterprise?




                                    f,"",                 No




If you answer "Yes" to Question 25, proceed to Question   26. If you answer "No" to Question 25,
proceed to Question 33.




                                        QUESTTON 26


       Have Plaintiffs proved by a preponderance of the evidence that the enterprise engaged in,

or had some effect on, interstate or foreign commerce?




                                     X"*                  No




If you answer "Yes" to Question 26, proceed to Question   27. If you answer'No" to Question 26,
proceed to Question 33.




                                              13
                                          QUESTION 27


       Have Plaintiffs proved by a preponderance ofthe evidence that CNEX, Mr. Huang, or both

were employed by or associated with the alleged enterprise?


                                                       YES                   NO

                                     Mr. Huang      $
                                     CNEX           x
If you answer "Yes" as to either Mr. Huang or CNEX, or both, in Question 27, proceed to Question
28. If you answer'No" to both Mr. Huang and CNEX in Question 27, proceed to Question 33.




                                           QUESTION 28


       Have Plaintiffs proved by a preponderance ofthe evidence that CNEX, Mr. Huang, or both

participated, either directly or indirectly, in the conduct ofthe affairs of the enterprise?




                                     Mr. Huang

                                     CNEX
                                                    rx YES                   NO




If you answer "Yes" as to either Mr. Huang or CNEX, or both, in Question 28, proceed to Question
29. If you answer 'No" to both Mr. Huang and CNEX in Question 28, proceed to Question 33.




                                                  L4
                                         QUESTION 29


       Have Plaintiffs proved by a preponderance ofthe evidence that CNEX, Mr. Huang, or both

participated through a pattem ofracketeering activity?


                                                     YES                  NO

                                   Mr. Huang                             JL
                                   CITEX
                                                                         -JL

If you answer "Yes" as to either Mr. Huang or CNEX, or both, in Question 29, proceed to Question
30. If you answer'No" to both Mr. Huang and CNEX in Question 29, proceed to Question 33.




                                         QUESTION 30


       What are Plaintiffs' damages, if any, for its RICO claim? The amount of damages, if any,

should be the amount specifically caused by and attributable to Defendants' violation of RICO.

Do not include in this amount damages, if any, that flow from Plaintiffs' other claims.




$




Proceed to Question 31.




                                                15
                                      QUESTION 31


       Have Plaintiffs proved by a preponderance of the evidence that CNEX and Mr. Huang

conspired together to violate RICO?


                                       Yes             No


Proceed to Question 32.




STATUTE OF LIMITATIONS FOR PLAINTIFFS' CLAIM FOR VIOLATION OF RICO

                                      QUESTION 32

       Do you find by a preponderance ofthe evidence that Huawei and/or Futurewei discovered,

or should have discovered, any underlying facts ofa RICO violation by Mr. Huang and/or CNEX

before December 28,20132 Answer YES or NO.




                                       Yes             No



Proceed to Question 33.




                                             16
                  PLAINTIFFS'CLAIM FOR\TOLATION OF THE CFAA

                                         QUESTION 33


         Have Plaintiffs proved by a preponderance of the evidence that Mr. Huang conspired with

others and acted in concert with CNEX to violate the CFAA?




                                           Yes
                                                         )K*"


If youanswer "Yes" to Question 33, proceed to Question       34. If you answer'No" to Question 33,
proceed to Question 39.




                                          QUESTION 34


         Have Plaintiffs proved by a preponderance ofthe evidence that Mr. Huang conspired with

others and acted    in   concert with CNEX and knowingly accessed without authorization, or

exceeded their authorized access   o{ Plaintiffs'   computers that were used in interstate or foreign

corrunerce or intemtate or foreigrr communication?


                                           Yes                No




If youanswer "Yes" to Question 34, proceed to Question       35. If you answer'No" to Question 34,
proceed to Question 39.




                                                    T7
                                           QUESTION 35


         Have Plaintiffs proved by a preponderance      ofthe evidence that Mr. Huang conspired with

others and acted      in   concert with CNEX and knowingly accessed without authorization, or

exceeded their authorized access of,    Plaintiffs' computers that were used in interstate or foreign

commerce or interstate or foreign communication with the intent to defraud?


                                            Yes                No


                  ..Yes" to
If you   answer             Question 35, proceed to Question 36. If you answer'No" to Question 35,

proceed to Question 39.




                                           QUESTION 36


         Have Plaintiffs proved by a preponderance ofthe evidence that by accessing the computer

without authorization, or by exceeding their authorized access, Mr. Huang and CNEX obtained

anything of value, unless the object of the fraud and the thing obtained consist only of the use   of

the computer and the value of such use is not more than $5,000 in any one-year period and they

suffered damage or loss?


                                             Yes               No


If you answer..Yes" to Question      36, proceed to Question   37. If you answer'No" to Question 36,
proceed to Question 39.




                                                   18
                                           QTIESTION 37


        What are Plaintiffs' damages,     if   any, for its CFAA violation claim? The amount of

damages,   if   any, should be the amount specifically caused by and attributable to Mr- Huang and

CNEX's violation of the CFAA. Do not include in this amount damages, if any, that flow from

Plaintiffs' other claims.




s


Proceed to Question 38.




 STATUTE OF LIMITATIONS FOR PLAINTIFFS' CLAIM FOR VIOLATION OF THE
                               CFAA

                                           QTIESTION 38

        Do you find by a preponderance of the evidence Huawei and/or Futurewei discovered, or

should have discovered, any underlying facts of a CFAA violation by Mr. Huang and/or CNEX

before December 28,2015? AnswerYES orNO.

                                               Yes           No



Proceed to Question 39.




                                                    19
             CNEX'S CLAIM FOR MISAPPROPRIATION OF TRADE SECR-ETS

                                          QUESTION 39

         Has CNEX proved by a preponderance of the evidence the existence ofone or more trade

secrets?




                                                           No
                                       SY"'
If youanswer "Yes" to Question 39, proceed to Question 40. If you answer'No" to Question 39,
proceed to the signature line, as you have completed your deliberations.




                                          QUESTION 40



           Has CNEX proved by a preponderance of the evidence that it owned those trade secrets?



                                       S"*                 No




If you answer "Yes" to Question 40, proceed to Question   41 . If you answer 'No" to Question 40,
proceed to the signature 1ine, as you have completed your  deliberations.




                                                 20
                                        QUESTION 41


       Has CNEX proved by a preponderance ofthe evidence that either Huawei, Futurewei, or

both misappropriated those trade secrets?


                               YES                     NO

       Huawei                  x                       -_-
       Futurewei
                                                       f
Ifyou answer "Yes" as to either Huawei, Futurewei, or both, in Question 41, proceed to Question
 42. lf you answer 'No" to both Huawei and Futurewei in Question 41, proceed to the signatuie
line, as you have completed your deliberations.




                                        QUESTION 42


       Has CNEX proved by a preponderance of the evidence that eittler Huawei, Futurewei, or

both Huawei and Futurewei's misappropriation of those trade secrcts caused Huawei, Futurewei,

or both to be   tmjusly enriched?


                               YES                     NO

                                                       x
       Huawei
        Futurewei                                      x
Ifyou answer "Yes" as to either Huawei, Futurewei, or both, in Question 42, proceed to Question
43. If you answer 'No" to both Huawei and Futurewei in Question 42, proceed to the signature
line, as you have completed your deliberations.




                                                  2L
                                       QUESTION 43


       What is the amount of ill-gotten gains,    if   any, received by Huawei and./or Futurewei

proximately caused by their misappropriation of one or more of CNEX's tmde secrets?




       As to Huawei

       Disgorgement:   S




       As to    turewei

       Disgorgement:      S




Proceed to Question 44.



                                       QUESTION 44


       Has CNEX proved by clear and convincing evidence that the misappropriation of Huawei,

Futurewei or both, were willful and malicious?


                              YES                      NO

       Huawei
       Futurewei



Proceed to Question 45.




                                                 22
                                       QUESTION 45


       Has CNEX proved by a preponderance of the evidence that Huawei and Futurewer

conspired together to misappropriate one or more of CNEX's hade secrets?




                                        Yes             No


Proceed to Question 46.


 STATUTE OF LIMITATIONS FOR CNEX'S CLAIM FOR MISAPPROPRIATION OF
                          TRADE SECR"ETS

                                       QUESTION 46

       Do you find by a preponderance of the evidence that CNEX discovered, should have

discovered, Plaintiffs' misappropriation, if any, before October 16,2015? Answer YES orNO-




                                        Yes             No



You have completed your deliberations. Please sign and date below.




Foreperson 'sfnitian                                      ,r,". 6- 16*11

                                              z5
